Citation Nr: 1633887	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  12-16 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a disability of the lumbar spine.

2.  Entitlement to a rating in excess of 30 percent for bronchial asthma with bronchitis obliterans with organized pneumonia (BOOP).


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1974 to April 1977, June 1981 to April 1985, July 1989 to December 1989, and October 2005 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran testified at a March 2014 videoconference hearing before the undersigned.  A transcript of those proceedings is of record.  In March 2015, the case was remanded for further development.  It has been returned to the Board for adjudication.  

In an April 2016 correspondence, the Veteran appeared to raise the issue of hypertension as secondary to her service-connected bronchial asthma with BOOP.  The Veteran is advised that effective March 24, 2015, VA requires claims to be submitted on a standard application form prescribed by the Secretary.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  The matter is REFERRED to the Agency of Original Jurisdiction (AOJ) as an intent to file a claim.  See 38 C.F.R. § 3.155(b).

The appeal is REMANDED to the AO).  VA will notify the appellant if further action is required.

REMAND

I.  Lumbar Spine Disability

The issue of entitlement to service connection for a lumbar spine disability was previously remanded in order, in part, to afford the Veteran a VA orthopedic examination that would address the Veteran's current lumbar spine disorders and their relationship to her service and to her service-connected cervical spine disability.  In May 2015, the Veteran attended a VA examination, but the examiner wrote that he was unable to complete the spine portion of the examination because the Veteran was in a wheelchair with a knee condition and that the RO would be contacted when she was released, presumably from medical necessity of using the wheelchair.  There is no evidence in the file to suggest whether the Veteran was released from the wheelchair and the AOJ did not obtain VA treatment records after April 2015 which could have indicated such.  The Veteran was not rescheduled for another VA examination.  The Board therefore remands this issue in order to afford the Veteran a new VA examination of the lumbar spine.  If, for any reason, the VA examiner finds that a full examination of the lumbar spine cannot be performed, the examiner is asked to address the questions below based on a review of the Veteran's medical records, history, and lay statements.

II.  Bronchial Asthma with BOOP

In March 2015, this issue was remanded in order to obtain a VA examination which addressed both the current severity of the Veteran's bronchial asthma and to opine on whether the Veteran had any additional symptoms, such as laryngitis, which were residuals of BOOP or secondary to bronchial asthma.  The Veteran attended a VA examination in May 2015.  The VA examiner wrote that the Veteran was service-connected for BOOP and asthma, and that it was clear and unmistakable error that the Veteran had been granted service connection for asthma in the first place.  The examiner wrote that the Veteran's BOOP had resolved and that her asthma was not incurred in service or permanently aggravated by service.  The examiner then wrote that the Veteran's dysphonia was not incurred in service and was not secondary to BOOP.

The Board acknowledges that the May 2015 VA examiner believes that the Veteran was erroneously awarded service connection for asthma, but this was not the question posed to the examiner.  Service connection for asthma is not in question at this time.  The examiner's statement that the BOOP had resolved implies that it cannot be responsible for current symptoms; however, the examiner's opinion completely fails to address whether the Veteran's laryngitis symptoms are an aspect of her bronchial asthma.  The Board remands for a new medical opinion to address this question.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

III.  Treatment Records

The Veteran receives ongoing medical treatment at the G.V. (Sonny) Montgomery VA Medical Center in Jackson, Mississippi.  Any outstanding VA treatment records from April 2015 to the present should be obtained.  A February 2015 VA primary care note indicates that the Veteran reported emergency room treatment at Anderson Hospital for an asthma flare.  The May 2015 VA examination report further specifies that the treatment was in Meridian, Mississippi.  Records of this episode are not of record.  The Veteran should be afforded an opportunity to provide authorization to obtain any more current, relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

1. All treatment records from the VA Medical Center in Jackson, Mississippi, from April 2015 to the present should be obtained and associated with the claims file.  

2. Send to the Veteran and her representative a letter requesting that she provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain all relevant private medical records, particularly the February 2015 emergency room treatment at Anderson Hospital in Meridian, Mississippi, related to lumbar spine or respiratory disorders.

3. Schedule the Veteran for a VA orthopedic examination.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any lumbar spine disability and provide opinions as to the following questions:  

(a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current lumbar spine disability (if any) began during service, is due to an event or injury during service, or is otherwise etiologically related to active duty service?

(b) Is it at least as likely as not that the Veteran's lumbar spine disability is (i) caused or (ii) aggravated (permanently worsened beyond the natural course) by her service-connected cervical spine disability, as suggested by her chiropractor's June 2013 note?

(c) Is it at least as likely as not that the Veteran's arthritis of the lumbar spine had its onset within one year of her January 2007 separation from active duty service?

The examiner must provide a complete rationale in support of any opinions proffered.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative.  If the Veteran fails to attend the VA examination, or is unable to cooperate in any portion of the VA examination, the examiner should still address the questions above based on a review of the Veteran's records, history, and lay statements.

4. Obtain a medical opinion as to whether the Veteran's laryngitis/dysphonia symptoms are at least as likely as not an aspect of her service-connected bronchial asthma with BOOP.  If her loss of voice is not a direct symptom of her condition, the examiner should also provide an opinion as to whether is it a separate disorder that is (i) caused or (ii) aggravated (permanently worsened beyond the natural progression) by bronchial asthma with BOOP.  

If these opinions cannot be provided without provision of a physical examination, an examination should be scheduled.  The examiner must provide a complete rationale in support of any opinions proffered.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative.

5. Then, readjudicate the claims.  If any benefit sought is not granted, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2015).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

